Name: Commission Regulation (EEC) No 1799/76 of 22 July 1976 laying down detailed rules for the application of special measures in respect of linseed
 Type: Regulation
 Subject Matter: plant product;  agri-foodstuffs;  farming systems;  prices;  agricultural policy;  competition
 Date Published: nan

 No L 201 / 14 Official Journal of the European Communities 27 . 7. 76 COMMISSION REGULATION (EEC) No 1799/76 of 22 July 1976 laying down detailed rules for the application of special measures in respect of linseed Whereas, to ensure the proper functioning of the subsidy arrangements, the subsidy^ should be paid to those selling linseed at the world market price ; whereas, to the same end, it is essential to be able to distinguish fibre flax from seed flax ; whereas this objective may be achieved by specifying the seeds from which these two types of flax may be growtj ; Whereas to simplify the Operation of the system it should be provided that, for the purposes of payment of the subsidy for fibre flax seed, Member States shall apply a system analogous to that introduced by Commission Regulation (EEC) No 771 /74 of 29 March 1974 laying down detailed rules for granting aid for flax and hemp (3), as last amended by Regula ­ tion (EEC) No 1 309/76 (4), which sets forth detailed rules relating to Council Regulation (EEC) No 619/71 of 22 March 1971 laying down general rules for granting aid for flax and hemp (5 ), as amended by Regulation (EEC) No 2873/73 (6) ; Whereas uniform arrangements should be made for the payment of subsidies ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ( J ), and in particular Articles 2 (4) and 3 thereof, Whereas, in view of the price fluctuations normal on the world market, it is necessary, in order that an average world market price for linseed may be fixed, that weekly determinations of that price be made ; Whereas provision should be made for the offers and quotations used for this purpose to be adjusted so as to allow for any differences in presentation , quality, terms and place of delivery in relation to those by reference to which the said average is to be fixed ; Whereas, pursuant to Article 1 (3) of Council Regula ­ tion (EEC) No 1774/76 of 20 July 1976 on special measures for linseed (2), the value of oils and oil-cake on the Community market must be determined ; whereas this must be done by reference to the most favourable offers and quotations, both for products of Community origin and for imported products deliv ­ ered Rotterdam and put into free circulation ; whereas, if offers and quotations for imported products do not satisfy this condition regarding delivery, provision should be made for the necessary adjustments ; Whereas , pursuant to Article 3 of Regulation (EEC) No 1774/76, the Member States must introduce arran ­ gements whereby, in the event that a subsidy is payable, steps may be taken to check that the crop area in respect of which the subsidy has been applied for accords with that sown and harvested ; whereas to this end each grower should submit a declaration of areas sown and a crop declaration containing suffi ­ cient information to enable such check to be made ; whereas to this same end the particulars to be commu ­ nicated to the Commission by the Member States should be specified ; Whereas Article 4 (2) of Council Regulation (EEC) No 1134/68 of 30 July 1 968 ( 7) laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (8) provides that, for transactions carried out pursuant to provisions of the common agricultural policy, sums owed by a Member State or a duly authorized body, expressed in national currency and representing amounts fixed in units of account, shall be paid on the basis of the relationship between the unit of account and the national currency which obtained at the time when the transaction or part transaction was carried out ; Whereas Article 6 of Regulation (EEC) No 1134/68 provides that the time when a transaction is carried out shall be considered as being the date on which occurs the event, as defined by Community rules, or, ( 3 ) OJ No L 92, 3 . 4 . 1974, p . 13 . (4 ) OJ No L 146, 4 . 6 . 1976, p . 25 . ( 5 ) OJ No L 72, 26 . 3 . 1971 , p . 2 . (b) OJ No L 297, 25 . 10 . 1973, p . 1 (!) OJ No L 67, 15 . 3 . 1976, p . 29 . 2 ) OJ No L 199, 24. 7 . 1976, p . 1 . ( 7) OJ No L 188 , 1 . 8'. 1 968 , p . 1 . ( 8) OJ No L 123, 31 . 5 . 1968 , p . 4 . 27. 7. 76 Official Journal of the European Communities No L 201 / 15  a crop declaration in accordance with the provi ­ sions of Article 9 or 1 1 hereof. 2 . Each Member State shall grant aid only for flax seed grown on its own territory. CHAPTER II in the absence of and pending adoption of such rules, by the rules of the Member State concerned, in which the amount involved in the transaction becomes due and payable ; Whereas, under Article 2 ( 1 ) of Regulation (EEC) No 569/76, a subsidy is payable for linseed when its guide price is higher than the average world market price as fixed by the Commission ; whereas the granting of the subsidy therefore depends on the level of the said price ; whereas, consequently, entitlement thereto arises only after the price has been fixed ; thus, to ensure the uniform operation of the subsidy arrange ­ ments, the conversion rate to be used in calculating the amount of the subsidy in national currencies should be that applicable on the date of adoption of the Regulation fixing the average world market price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, Determination of the average world market price Article 4 1 . For the purpose of determining the average world market price for linseed, there shall be esta ­ blished each week a world market price per 100 kilo ­ grammes, on the basis of the most favourable offers and quotations for deliveries to be made :  within 30 days following the date on which the offers and quotations are recorded,  during the third month following that in which the said offers and quotations are recorded . 2 . The average world market price shall be the arith ­ metical mean of the weekly prices referred to in para ­ graph 1 , recorded over the period specified in Article 1 ( 1 ); of Council Regulation (EEC) No 1774/76. HAS ADOPTED THIS REGULATION : CHAPTER I Article 1 For the purposes of this Regulation : Article 5 (a) ' fibre flax means flax grown from the varieties of seed specified in the Annex to Regulation (EEC) No 771 /74 ; (b) 'seed flax' means flax grown from varieties of seed other than those specified in the Annex to Regula ­ tion (EEC) No 771 /74. Article 2 For the purpose of this Regulation ' flax grower means any natural or legal person who : (a) grows flax on his holding, or (b) concludes, before sowing, a crop contract for fibre flax with the owner or farmer of a holding under which that owner or farmer :  renounces all rights of ownership with regard to the crop in question , and  receives in return a flat-rate sum per hectare fixed at the time when the contract is concluded . 1 . Where the offers and quotations recorded relate to : (a) products put up otherwise than in bulk, such offers and quotations shall be reduced by the additional value attributable to the form of presentation ; (b) a quality other than the standard quality for which the guide price was fixed, they shall be adjusted by reference to the coefficients of equivalence shown in the Annex hereto ; (c) products delivered c &amp; f or fob, they shall be increased by 0-2 % ; (d) products delivered cif at a frontier crossing point other than Rotterdam, they shall be adjusted by reference to the difference in freight and insurance costs as against a product delivered cif Rotterdam ; (e) a product delivered cif Rotterdam, they shall be increased by 0-2 unit of account to take account of unloading and forwarding costs ; ( f) products delivered fas, fob or otherwise, they shall be increased , as appropriate, by loading, freight and insurance costs from the point of shipment to the frontier crossing point . 2 . For the purposes of paragraph 1 , only the lowest available costs in respect of loading, freight and insur ­ ance shall be taken into account. Article 3 1 . A subsidy shall be granted only for areas : (a) the whole of which have been sown and harvested , and (b) in respect of which there has been submitted :  a declaration of areas sown in accordance with the provisions of Article 8 of this Regulation or of Article 4 of Regulation (EEC) No 771 /74. No L 201 / 16 Official Journal of the European Communities 27 . 7 . 76 Article 6 Where the provisions of Article 1 (3) of Regulation (EEC) No 1774/76 are applied, the following quanti ­ ties and costs shall be used :  the variety sown, or, failing that, an indication of the main purpose for which it was sown,  the area sown, in hectares and ares,  the cadastral register number of the areas sown, or a reference recognized as equivalent by the body responsible for checking the declaration .  37 kilogrammes of oil ,  60 kilogrammes of oilcake, Article 9  2-70 units of account. Article 7 1 . Every grower of seed flax shall by 3 1 October of each year submit a crop declaration . However, for the marketing year 1976/77 the declaration shall be submitted by 31 December 1976. 2 . This declaration shall contain at least the following particulars :  the surname, forename(s) and address and signa ­ ture of the grower,  the areas under flax harvested, in hectares and ares,  the reference number of the declaration of areas sown,  the quantity of linseed harvested,  the place where the linseed is stored, or, if it has been sold and delivered, the surname, forename(s) and address of the purchaser, together with the amounts supplied . 1 . The value of oils and oilcake shall be determined on the basis of the most favourable offers and quota ­ tions for a Community product, or for an imported product delivered in bulk at Rotterdam . 2. Where offers and quotations for imported products do not satisfy the conditions set out above, the necessary adjustments shall be made in accor ­ dance with the detailed rules for seeds, other than those contained in Article 5 ( 1 ) (b), differences resulting from the nature of the products being taken into account. Offers and quotations for oils shall be increased by the amount of the relevant customs duties and by any compensatory amount charged on importation in application of Council Regulation No 143/67/EEC of 21 June 1967 on the compensatory amount applicable to imports of certain vegetable oils ( 1 ). In making these adjustments, the Commission shall take account only of the lowest costs known to it. 3 . Where there are no offers or quotations for products of Community origin delivered in bulk at Rotterdam, the most favourable offers and quotations recorded on the other major Community markets shall be taken into consideration . 4. The value of oils shall be determined for crude products with a free fatty acid content of not more than 2 % . The value of oilcake shall be determined for a product from which the oil has been extracted . Article 10 Where a subsidy is payable under Article 2 of Regula ­ tion (EEC) No 569/76, the crop declaration referred to in Article 9 shall be regarded as an application for the subsidy. The subsidy shall be paid to the grower. CHAPTER IV Fibre flax Article 11 1 . Every grower of fibre flax shall by 31 October of each year submit a crop declaration . 2 . This declaration shall contain :CHAPTER III Seed flax Article 8  the surname, forename(s), address and signature of the grower,  the areas harvested, in hectares and ares,  the reference number of the declaration of areas sown, and : (a) if the flax has been deseeded on the grower's holding : the amount of seed harvested and the place of storage of this seed, or, if it has been sold and delivered, the surname, forename(s) and address of the purchaser, together with the amounts delivered, or, (b) if the flax has not been deseeded on the grower's holding : the place of storage of the flax straw, or, if it has been sold and delivered, the name, forename(s) and address of the purchaser, together with the amounts supplied . 1 . Every grower of seed flax shall , by 15 June of each year in respect of the following marketing year, submit a declaration of the areas sown by him . However, for the marketing year 1976/77 the declara ­ tion shall be submitted by 15 August 1976, except when a Member State has fixed an earlier date . 2 . Such declaration shall contain at least the follow ­ ing :  the surname, forename(s), address and signature of the grower, (') OJ No 125, 26 . 6 . 1967, p. 2463/67. 27. 7. 76 Official Journal of the European Communities No L 201 / 17 3 . Applications for aid in accordance with Article 5 of Regulation (EEC) No 771 /74 shall be regarded as equivalent to a crop declaration where they contain the particulars referred to in paragraph 2. linseed becomes due and payable shall be considered to have occurred on the date of the adoption by the Commission of the Regulation fixing the world market price for linseed in respect of the crop in ques ­ tion . Article 12 Article 14 1 . Member States shall carry out on-the-spot sample checks of the accuracy of the declarations of areas sown and harvested submitted by growers. 2. Such checks shall be made on a representative percentage of declarations, having regard to the geogra ­ phical distribution of the areas concerned . Article 15 The control arrangements provided for in Article 3 of Regulation (EEC) No 1774/76 may include provision empowering Member States to require the submission of any documents considered necessary. Article 16 1 . Where the flax grower comes within the terms of Article 2 (b), a subsidy for fibre flax seed shall be paid to the grower on an application to be submitted by him on or before 31 December following the end of the marketing year in question . 2. Where the flax grower does not come within the terms of Article 2 (b), then : (a) if the Member State applies a system of production certificates as provided for in Article 7 of Regula ­ tion (EEC) No 771 /74, the subsidy for fibre flax seed shall be paid to the person submitting the certificate in accordance with Article 8 (2) of the said Regulation . Such submission shall be regarded as equivalent to an application for a subsidy ; (b) if the Member State applies a system of registered contracts as provided for under Article 7 as afore ­ said, the subsidy for fibre flax seed shall be paid :  where the contract as referred to in Article 3 (2) of Regulation (EEC) No 619/71 was concluded before the end of the marketing year in question and states that the price was agreed taking into account the guide price for linseed, to the purchaser, on an application to be submitted by him on or before 31 December following the end of the marketing year,  where the contract in question was not concluded within the period referred to in the previous indent, or does not contain the state ­ ment therein referred to, or where proof is supplied that the grower processes the flax straw himself or has it processed on his behalf, to the grower, on an application to be submitted by him on or before 31 December following the end of the marketing year. 3 . By way of derogation from the final sentence of paragraph 2 (a) hereof, for the marketing year 1976/77, the subsidy for fibre flax seed shall not be paid unless, on or before 31 December 1977, an appli ­ cation therefor is submitted . Producer Member States shall pay the subsidy : (a) for fibre flax seed, before 31 March following the end of the marketing year in question ; (b) for seed flax seed, within 120 days following the date on which the average world market price is fixed . Article 17 1 . Producer Member States shall before 31 January of each year inform the Commission of the areas of flax harvested , the quantities of seed referred to in the fourth indent of Article 9 (2) and in Article 1 1 (2) (a) and of the results of the checks carried out pursuant to Article 4 of Regulation (EEC) No 1774/76 . 2 . Producer Member States shall inform the Commission , during the month following that in which payment of the subsidy for the marketing year in question is to be completed , of the areas in respect of which the subsidy has been paid .CHAPTER V General provisions Article 13 Article 18 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. The event, within the meaning of Article 6 of Regula ­ tion (EEC) No 1134/68 , in which the subsidy for No L 201 / 18 Official Journal of the European Communities 27. 7 . 76 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 22 July 1976. For the Commission P.J. LARDINOIS Member of the Commission ANNEX Coefficients of equivalence for linseed Amount to be deducted Amount to be added from the price to the price (u.a . / 100 kg) (u.a ./ 1 00 kg) A. Linseed from Canada 01 78  B. Linseed from the United States .  0-749